 1 KYLE R. KNAPP
   Attorney at Law
 2 California State ndBar No. 166597
   916 2nd Street, 2 Floor
 3 Sacramento, CA 95814
   Telephone:(916) 441-4717
 4

 5 Attorney for James Hitt

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10 UNITED STATES OF AMERICA,              )   CASE NO.   15 - 0117 - GEB
                                          )
11                           Plaintiff,   )
                                          )
12                                        )
     v.                                   )
13                                        )   [PROPOSED] STIPULATION AND ORDER TO
                                          )   SET NEW JUDGEMENT AND SENTENCING DATE & NEW
14 JAMES HITT,                            )   DISCLOSURE SCHEDULE
                                          )
15                           Defendant.   )
                                          )
16 __________________________________     )

17

18        IT IS HEREBY STIPULATED by and between the parties hereto through their

19 respective counsel, Roger Yang, Assistant United States Attorney, attorney for
20 plaintiff; Michael Beckwith, Assistant United States Attorney, attorney for

21 plaintiff and Kyle Knapp, attorney for defendant, James Hitt, that the previously

22 scheduled sentencing date of March 15, 2019, be vacated and the matter set for

23 sentencing on March 22, 2019 at 9:00am.

24        This continuance is requested to allow defense counsel and the government

25 additional time to evaluate and respond to the final probation report and fully

26 research the guideline and sentencing issues presented. I have contacted Mr. Yang,
27 Mr. Beckwith and Ms. Moore and they have no objection to the new sentencing date.

28        In light of the above request, the following revised sentencing schedule is
     requested: Judgement and Sentencing – March 22, 2019; Reply or Statement of Non
 1
     Opposition to Motion to Correct PSR due March 15, 2019.   The final PSR has been
 2
     filed.
 3

 4 Dated: March 11, 2019                             Respectfully submitted.

 5
                                                         /s/ Kyle R. Knapp
 6                                                   Kyle R. Knapp
                                                     Attorney for Defendant James Hitt
 7

 8

 9
     Dated: March 11, 2019                           Respectfully submitted.
10

11                                                       /s/ Roger Yang
                                                     Roger Yang
12                                                   Assistant U.S. Attorney
                                                     Attorney for Plaintiff
13
     Dated: March 11, 2019                           Respectfully submitted.
14

15                                                       /s/ Michael Beckwith
                                                     Michael Beckwith
16                                                   Assistant U.S. Attorney
                                                     Attorney for Plaintiff
17

18 IT IS SO ORDERED.

19
     Dated: March 13, 2019
20

21

22

23

24

25

26
27

28


                                               2                                15CR117-GEB
